—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered December 11, 1997, convicting him of attempted murder in the second degree and. robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we *485are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.